[Cite as Egbert v. Shamrock Towing, Inc., 2022-Ohio-474.]


                             IN THE COURT OF APPEALS OF OHIO

                                  TENTH APPELLATE DISTRICT

Haelie Egbert et al.,                               :

                Plaintiffs-Appellants,              :
                                                                   No. 20AP-266
v.                                                  :         (C.P.C. No. 19CV-6391)

Shamrock Towing, Inc.,                              :        (REGULAR CALENDAR)

                Defendant-Appellee.                 :




                                           D E C I S I O N

                                   Rendered on February 17, 2022


                On brief: Hilton Parker L.L.C., Geoffrey C. Parker, and
                Jonathan L. Hilton, for appellants. Argued: Geoffrey C.
                Parker.

                On brief: Kemp, Schaeffer & Rowe Co., L.P.A., and Erica
                Ann Probst, for appellee. Argued: Erica Ann Probst.

                  APPEAL from the Franklin County Court of Common Pleas

DORRIAN, J.
        {¶ 1} Plaintiffs-appellants Haelie Egbert, Travis Ellis, and Justin Shanahan
(collectively "appellants") appeal an April 20, 2020 opinion of the Franklin County Court
of Common Pleas denying appellants' motion for class certification on grounds that the
criteria set forth in Civ.R. 23(B)(3) was not met. For the following reasons, we affirm.
I. Facts and Procedural History
        {¶ 2} Appellants filed a class action complaint against defendant-appellee,
Shamrock Towing, Inc. ("Shamrock"), for common-law conversion on August 7, 2019,
which was amended on September 19, 2019, seeking damages both individually and on
behalf of a putative class, arising out of Shamrock's alleged violations of R.C. 4513.601.
More specifically, appellants alleged every tow by Shamrock from a purported "private tow-
No. 20AP-266
                                                                                            2

away zone" was conducted without statutory authorization, at least since the 2015
amendment to R.C. 4513.601 was enacted, because Shamrock's signs fail to create "private
tow-away zone[s]." See R.C. 4513.601(A). (Am. Compl. at ¶ 5.) Appellants further alleged
every tow conducted by Shamrock since 2017, pursuant to Shamrock's "Private Property
Impound Authorization Form" ("authorization form"), has also been conducted without
statutory authorization due to lack of a written contract with the property owner. See R.C.
4513.601(B)(3). (Am. Compl. at ¶ 5.)
       {¶ 3} Regarding their claim of conversion, appellants assert they owned, or had the
current right of possession of, vehicles that were taken by Shamrock without their consent,
and they suffered damages in the form of a "fee" paid to Shamrock to reclaim their vehicles.
(Am. Compl. at ¶ 42.) Appellants further assert the taking of appellants' vehicles was
wrongful because Shamrock's removal was not authorized by R.C. 4513.601, the statute
permitting the creation of a "private tow-away zone," or by any other law. Appellants were
deposed by Shamrock and provided the testimony summarized below.
       {¶ 4} Ellis testified he parked in the "Fireproof lot" located at 1020 North High
Street, Columbus, Ohio on June 28, 2019 and became aware the next morning that his
vehicle had been towed. (Ellis Depo. at 17, 24.) Ellis' testimony reflects the Fireproof lot
has two entrances and has an L-shape. Ellis testified he could not recall if signs were posted
regarding a private tow-away zone when he entered the Fireproof lot to park. Ellis asserted
he was given permission to park in the lot from the friend he was visiting who lived in the
Fireproof apartments. Ellis further asserted he had previously parked in this same parking
space in the Fireproof lot with the permission of employees who worked in the leasing
office, however, he did not talk to anyone from the leasing office prior to parking in the
Fireproof lot on June 28, 2019. Ellis testified he knew Fireproof owned the lot, that
residents of the Fireproof building were assigned spaces for parking, and that the Fireproof
lot contained signage indicating resident and customer parking. Ellis also testified the
Fireproof lot had designated guest parking, but was not able to recall the wording of the
signs. Prior to being towed, and thereafter, Ellis testified he parked, and continued to park,
in the same parking space in the Fireproof lot as a guest without being towed. Upon
realizing he had been towed, Ellis called the non-emergency police phone number and with
No. 20AP-266
                                                                                                          3

the information provided to him, walked to Shamrock's lot. Ellis paid $156.95 to Shamrock
for the tow.
        {¶ 5} Egbert's vehicle was towed from a lot located at 45 East Norwich Avenue,
Columbus, Ohio on July 23, 2019 (the "Norwich lot"). Egbert testified she moved into an
apartment at 45 East Norwich in June 2019, and that the lease she signed made her aware
that Oxford Realty owned the property and further that she would need to purchase a
parking pass to park in the property's lot. The previous tenant had purchased a parking
pass that was left for Egbert, however, Egbert forgot to use the pass on July 23, 2019. Prior
to moving in, Egbert purchased a street parking pass and explained through her testimony
that the Norwich lot oriented parking spaces in the lot in rows, creating a lot in which
vehicles blocked other vehicles, which was how Egbert's car was parked on the day she was
towed. Egbert testified she chose to purchase a street permit to park rather than a parking
pass for the Norwich lot due to the less than satisfactory design of the parking lot and cost
of the pass. When Egbert parked in the Norwich lot on July 23, 2019 she knew she did not
have a parking pass for the lot and further that she did not have permission to park in the
lot. Egbert acknowledged that a sign was visible when she exited her vehicle after parking
on the day in question, and further that she walked by a sign that stated "private tow-away
zone unauthorized vehicles will be towed away." (Egbert Depo. at 29.) Egbert recalled the
sign posted in the lot stated the cost of the tow was $90.00.1 Egbert's testimony reflects
that the sign posted at the Norwich lot has been modified since she was towed, as the sign
now includes an address, whereas an address was not reflected on the sign the day Egbert
was towed. (See Egbert Depo., Exs. D and F.) Egbert paid $109.65 to Shamrock for the tow.
        {¶ 6} Shanahan's vehicle was towed from a lot located at 253 East 19th Avenue,
Columbus, Ohio on June 27, 2017. Shanahan was in Columbus on June 27, 2017 for an
event and parked at a friend's apartment located at 253 East 19th Avenue. Shanahan
parked in his friend's roommate's parking space with the permission of his friend who lived
at the property; however, he did not have permission from the property owner. According
to Shanahan, his friend's roommate had either a parking pass or sticker, however Shanahan


1 According to testimony from Shamrock, this sign stated the amount of charges applicable to a tow, which is

a sign that was used prior to the change made to R.C. 4513.601.
No. 20AP-266
                                                                                             4

was not provided with either and did not display from his vehicle anything indicating he
had authorization to park in the lot. Shanahan acknowledged that when he exited his
vehicle after parking in the lot, he was able to observe a sign indicating the property owner
with a towing sign underneath but was not able to confirm the signs presented to him via
exhibits by Shamrock were the same signs that were posted in the lot on the day he was
towed. Shanahan was able to pick up his vehicle the same day he was towed, and testified
he knew where to go from either the phone number on a sign located at the lot or the non-
emergency number for police. Shanahan paid $109.65 to Shamrock for the tow.
       {¶ 7} Appellants filed a motion for class certification on January 31, 2020. In their
motion for class certification, appellants defined the proposed class as: "All individuals
(1) who owned or had the current right to possess a vehicle, (2) which vehicle Shamrock
towed from a purported 'private tow-away zone,' (3) where that tow took place under the
purported authority of R.C. 4513.601, and (4) where that tow took place on or after
August 7, 2015." (Mot. for Class Certification at 1.) In addition to the aforementioned
proposed class, appellants sought certification of four overlapping subclasses. Relevant to
the issues before this court, appellants' proposed contract subclass was defined as: "All
individuals who are members of the proposed Class [sic] and whose vehicles were towed by
Shamrock on or after April 6, 2017." (Mot. for Class Certification at 2.)
       {¶ 8} On February 28, 2020, the trial court conducted a hearing on appellants'
motion for class certification. Counsel presented oral arguments in support of their
respective positions related to appellants' motion for class certification. In addition to oral
arguments, the trial court considered deposition testimony by appellants filed February 18,
2020 and deposition testimony from David Timothy Duffy ("Tim") current president of
Shamrock, and James Michael Duffy ("Mike") Tim's brother and another employee of
Shamrock, filed January 31, 2020.
       {¶ 9} During the hearing before the trial court, appellants withdrew their request
for three of the proposed subclasses, which was memorialized further in appellants' post-
hearing notice filed March 2, 2020. Appellants' request to certify the proposed class and
the remaining proposed contract subclass pursuant to Civ.R. 23(B)(3) remained.
No. 20AP-266
                                                                                           5

       {¶ 10} Appellants' post-hearing notice provided the following definitions for
appellants' proposed class and subclass:
              Proposed Class (defined by the 4-year statute of
              limitations for conversion):

              All individuals (1) who owned or had the current right to
              possess a vehicle, (2) which vehicle Shamrock towed from a
              purported "private tow-away zone," (3) where that tow took
              place under the purported authority of R.C. 4513.601; and
              (4) where that tow took place on or after August 7, 2015.

              Proposed Contract Subclass (defined by effective date of
              the contract requirement):

              All individuals (1) who owned or had the current right to
              possess a vehicle, (2) which vehicle Shamrock towed from a
              purported "private tow-away zone," (3) where that tow took
              place under the purported authority of R.C. 4513.601; and
              (4) where that tow took place on or after April 6, 2017.

(Emphasis sic.) (Appellants' Post-Hearing Notice at 1.)
       {¶ 11} On April 20, 2020, the trial court denied appellants' motion for class
certification finding appellants failed to satisfy the requirements of Civ.R. 23(B)(3).
Specifically, the trial court determined the proposed classes were not readily ascertainable,
common questions did not predominate over questions affecting only individual members;
the existence and/or terms of contracts were not shown to be a common issue that
predominates; and because no identifiable class existed, a class action was not a superior
way to address appellants' claims.
       {¶ 12} It is from the denial of appellants' motion for class certification that
appellants appeal.
II. Assignments of Error
       {¶ 13} Appellants appeal and assign the following four assignments of error for our
review:
              [I.] The trial court abused its discretion by declining to certify
              both the proposed Class and the proposed Contract Subclass
              based on a purported lack of ascertainability.
No. 20AP-266
                                                                                             6

              [II.] The trial court abused its discretion by declining to certify
              both the proposed Class and the proposed Contract Subclass
              based on a purported lack of superiority.

              [III.] The trial court abused its discretion by declining to
              certify the proposed Contract Subclass based on a purported
              lack of predominance.

              [IV.] The trial court abused its discretion by declining to
              certify the proposed overarching Class based on a purported
              lack of predominance.

III. Analysis
       A. Standard of Review as to Civ.R. 23 Class Certification
       {¶ 14} A trial court has broad discretion in deciding whether a class action may be
maintained, and that conclusion will not be disturbed absent a showing of an abuse of
discretion. Marks v. C.P. Chem. Co., Inc., 31 Ohio St.3d 200 (1987), syllabus. The term
abuse of discretion connotes more than an error of law or judgment; it implies that the
court's attitude is unreasonable, arbitrary or unconscionable. Blakemore v. Blakemore, 5
Ohio St.3d 217, 219 (1987). In applying this standard, due deference is given the trial court's
decision, as it is in the best position to understand its docket management and analyze the
inherent complexities that arise from class action litigation. Marks at 201. "A finding of
abuse of discretion, particularly if the trial court has refused to certify, should be made
cautiously." Frisch's Restaurant, Inc. v. Kielmeyer, 10th Dist. No. 05AP-412, 2005-Ohio-
5426, ¶ 13, quoting Marks at 201.
       {¶ 15} However, the Supreme Court of Ohio has instructed that a trial court's
discretion in deciding whether to certify a class action is not without limits and must be
exercised within the framework of Civ.R. 23. Hamilton v. Ohio Sav. Bank, 82 Ohio St.3d
67, 70 (1998). The trial court must carefully apply the requirements of Civ.R. 23 and
conduct a rigorous analysis into whether those requirements have been satisfied. Id. As
described by the Supreme Court in Felix v. Ganley Chevrolet, Inc., 145 Ohio St.3d 329,
2015-Ohio-3430, ¶ 26, a trial court's "rigorous analysis" often requires the trial court to
"look[] into enmeshed legal and factual issues that are part of the merits of the plaintiff's
underlying claims." In determining whether the criteria for Civ.R. 23 class certification has
No. 20AP-266
                                                                                              7

been met by the plaintiff, a trial court must "consider what will have to be proved at trial
and whether those matters can be presented by common proof." Cullen v. State Farm Mut.
Auto. Ins. Co., 137 Ohio St.3d 373, 2013-Ohio-4733, ¶ 17, citing 7AA Wright, Miller & Kane,
Federal Practice and Procedure, Section 1785 (3d Ed.2005). However, a trial court may
only consider the underlying merits of plaintiff's claims only to the extent necessary to
determine whether the plaintiff has satisfied the requirements of Civ.R. 23. Felix at ¶ 26;
Stammco, L.L.C. v. United Tel. Co. of Ohio, 136 Ohio St.3d 231, 2013-Ohio-3019, ¶ 44.
Although it is the preferred course, Civ.R. 23 does not mandate that the trial court make
specific findings on each of the seven prerequisites for class certification, nor that it
articulate its reasoning for such findings as part of its rigorous analysis. Hamilton at 70-
71.
       B. Requirements for Civ.R. 23 Class Certification
       {¶ 16} The Supreme Court articulated the following seven prerequisites for
certification of a class action pursuant to Civ.R. 23: (1) an identifiable class must exist and
the definition of the class must be unambiguous, (2) the named plaintiff representatives
must be members of the class, (3) the class must be so numerous that joinder of all the
members is impracticable, (4) there must be questions of law or fact common to the class,
(5) the claims or defenses of the representatives must be typical of the claims or defenses of
the class, (6) the representative parties must fairly and adequately protect the interests of
the class, and (7) one of the three requirements for certification set forth in Civ.R. 23(B)
must be met. Hamilton at 71, citing Warner v. Waste Mgt., Inc., 36 Ohio St.3d 91, 96
(1988); Civ.R. 23. The first two prerequisites are implicitly required while the remaining
five are explicitly set forth in the rule. Warner at 94.
       {¶ 17} The party seeking class action certification pursuant to Civ.R. 23 must prove,
by a preponderance of the evidence, that the proposed class meets each of the requirements
set forth in the rule. Id. The burden of proof is satisfied when all the prerequisites of Civ.R.
23(A) are met and, further, that at least one of the requirements as set forth in Civ.R. 23(B)
are met. Hamilton at 71.
       {¶ 18} Civ.R. 23 states:
              (A) Prerequisites.
No. 20AP-266
                                                                                     8

             One or more members of a class may sue or be sued as
             representative parties on behalf of all members only if:

             (1) the class is so numerous that joinder of all members is
             impracticable,

             (2) there are questions of law or fact common to the class,

             (3) the claims or defenses of the representative parties are
             typical of the claims or defenses of the class, and class,

             (4) the representative parties will fairly and adequately
             protect the interests of the class.

             (B) Types of class actions.

             A class action may be maintained Civ.R. 23(A) is satisfied
             [sic], and if:

             ***

             (3) the court finds that the questions of law or fact common to
             class members predominate over any questions affecting only
             individual members, and that a class action is superior to
             other available methods for fairly and efficiently adjudicating
             the controversy. The matters pertinent to these findings
             include:

             (a) the class members' interests in individually controlling the
             prosecution or defense of separate actions;

             (b) the extent and nature of any litigation concerning the
             controversy already begun by or against class members;

             (c) the desirability or undesirability of concentrating the
             litigation of the claims in the particular forum; and

             (d) the likely difficulties in managing a class action.

      C. Criteria of Predominance per Civ.R. 23(B)(3) – Fourth and
         Third Assignments of Error

      {¶ 19} Here, appellants sought certification of their proposed class and proposed
contract subclass under Civ.R. 23(B)(3).
No. 20AP-266
                                                                                            9

       {¶ 20} The first requirement for maintaining a class action under Civ.R. 23(B)(3)
provides that common questions of law or fact predominate over questions concerning only
individual members of the class. Assn. for Hosps. & Health Sys. v. Ohio Dept. of Adm.
Servs., 10th Dist. No. 04AP-762, 2006-Ohio-67, ¶ 25. And therefore "a key purpose of the
predominance requirement is to test whether the proposed class is sufficiently cohesive to
warrant adjudication by representation." Felix at ¶ 35, citing Amchem Prods., Inc. v.
Windsor, 521 U.S. 591 (1997).
       {¶ 21} For common questions of law or fact to predominate, it is not sufficient that
such questions merely exist; rather, they must also represent a significant aspect of the case
and they must be capable of resolution for all members in a single adjudication. Marks at
204. " ' "To meet the predominance requirement, a plaintiff must establish that issues
subject to generalized proof and applicable to the class as a whole predominate over those
issues that are subject to only individualized proof." ' " Cullen at ¶ 30, quoting Young v.
Nationwide Mut. Ins. Co., 693 F.3d 532, 544 (6th Cir.2012), quoting Randleman v. Fidelity
Natl. Title Ins. Co., 646 F.3d 347, 352-53 (6th Cir.2011).
       {¶ 22} Appellants' third and fourth assignments of error argue the trial court abused
its discretion by declining to certify appellants' proposed class and subclass based on a
purported lack of predominance. We will begin by discussing appellants' fourth assignment
of error regarding appellants' proposed class, which is the main class, and thereafter we will
discuss appellants' proposed contract subclass as addressed in appellants' third assignment
of error. Both assignments of error address R.C. 4513.601 which appellants refer to as a
"safe harbor" for appellee.
       1. Fourth Assignment of Error
       {¶ 23} In their fourth assignment of error, appellants argue the trial court abused its
discretion by declining to certify their proposed class based on a purported lack of
predominance.
       {¶ 24} In support, appellants raise the following issues: (1) R.C. 4513.601's safe
harbor is an affirmative defense for which Shamrock bears the burden of proof, and (2) at
the class certification stage, Shamrock must present evidence that an affirmative defense
applies to a significant percentage of the proposed class.
No. 20AP-266
                                                                                                               10

        {¶ 25} As to the first issue raised by appellants in support of their fourth assignment
of error, appellants argue that Shamrock bears the burden to produce evidence as an
affirmative defense that Shamrock conducted tows in accord with R.C. 4513.601.2
Appellants aver this burden shift is appropriate because often the tow company will have
actual knowledge of, and ability to prove, contents of the signage on the relevant lot at the
time of the tow; and further, that Shamrock is better situated to bring forth evidence as to
the contents of the signs on the lots from which it has conducted tows. Appellants cite R.C.
4513.601(D)(1) in support of their proposition.
        {¶ 26} In its decision denying appellants' motion for class certification, the trial
court found Shamrock did not bear the burden of proof to raise an affirmative defense as to
liability because appellants' argument was not supported by Ohio law. In addition to the
trial court's finding, the trial court considered, assuming arguendo, that if Shamrock was
required to present proof of an affirmative defense, the difficulties meeting predominance
remained. See Civ.R. 23(B)(3). The trial court stated that important, individualized issues
with R.C. 4513.601(A)(1) impact this case. More specifically, the trial court noted "the


2 In support of their argument, appellants cite this court's decision in Bugoni v. C & M Towing, 10th Dist. No.
12AP-62, 2012-Ohio-4508. However, the posture of the case in Bugoni and in the case before us differ. In
Bugoni, the issue before this court was whether the trial court abused its discretion by granting the appellee's
Civ.R. 12(B) motion to dismiss for the appellant's failure to state a claim. Id. at ¶ 3. The appellant's underlying
cause of action was a complaint alleging conversion of his personal vehicle when the appellee towed his vehicle
without his consent. Id. at ¶ 9. Citing to the former version of the private tow-away zone statute, R.C.
4513.60(B), the appellee argued the claim of conversion failed because the appellant parked his vehicle in a
marked private tow-away zone. Id. at ¶ 10. This court held because the complaint did not contain allegations
related to R.C. 4513.60(B), the appellee's argument was not a basis on which the trial court could grant a
motion to dismiss for failure to state a claim. Id. This court further stated, because the appellant stated a claim
for conversion, the trial court abused its discretion by dismissing the appellant's complaint for failure to state
a claim. Id. at ¶ 11.

In further support, appellants also cite Stanley v. Auto Tow & Bradley Motors, 9th Dist. No. 92CA005441
(Feb. 17, 1993). In Stanley, the appellant filed a complaint against Auto Tow & Bradley Motors ("Auto Tow")
alleging conversion of his vehicle and Auto Tow raised, as an affirmative defense pursuant to R.C. 4513.60,
the former version of the private tow-away zone statute. The Ninth District affirmed the trial court's finding
that at one time the appellant was authorized as a tenant to park in the apartment complex and that Auto Tow
failed to prove that the property owner had notified the appellant that he was no longer permitted to park in
the lot in question or that the appellant parked in violation of the posted conditions, therefore Auto Tow did
not have authority to hold the appellant's truck until tow and storage charges were paid. Id.

Because the authority cited by appellants does not address class certification, and more specifically, the issue
of predominance, we do not find the argument as presented by appellants to apply to the matter before us. We
also agree with the trial court that, assuming arguendo, appellants are correct that the obligation to show
signage as to each tow is an affirmative defense, that would still not avoid the need for individual trials.
No. 20AP-266
                                                                                                 11

legality of each tow based upon signs posted in individual lots on specific dates – is highly
individualized." (Opinion at 8.) In finding appellants did not meet the predominance
requirement, the trial court denied certification of the proposed class because common
questions as required by Civ.R. 23(B)(3) were not met. The trial court's analysis pointed to
the need to examine questions about the location from which each proposed class member
was towed in addition to examination of the specific signage present on the relevant day
from each tow location for the thousands of tows of the purported class which would require
"[m]ini-trials, focused on each tow from each lot, with a specific determination of the
signage present when Shamrock towed a vehicle, would be essential to determine whether
vehicles actually were illegally towed or wrongfully converted." (Fn. omitted; Opinion at
15-16.)
          {¶ 27} Appellants' arguments asserting Shamrock bears the burden to prove an
affirmative defense disregards the inquiry as to whether appellants' proposed class has met
the requirement of predominance. This is likewise true with respect to appellants' second
argument in support of their fourth assignment of error, wherein appellants assert
Shamrock must present evidence that the affirmative defense applies to a significant
percentage of the proposed class.
          {¶ 28} Appellants further support their fourth assignment of error that the trial
court abused its discretion when it found a lack of predominance as to the proposed class,
by arguing that the trial court: (1) accepted bald legal conclusions over evidence in the
record, or (2) incorrectly interpreted a statute not before it.
          {¶ 29} Specifically, as to the first argument, appellants assert the trial court's finding
that "[b]ased upon the testimony by Shamrock witnesses currently of record, proper signs
were in place containing appropriate 'legal' language for at least some tows and some
locations," is a bald assertion only supported by Shamrock witnesses. (Appellants' Am.
Brief at 59-60; Opinion at 16.)
          {¶ 30} Appellants contend Shamrock's signs do not contain all the language set forth
in R.C. 4513.601(A)(1), therefore there is not a single sign on any lot from which Shamrock
conducted a tow on a member of the proposed class that has been in compliance with R.C.
4513.601. In making this argument, appellants interpret R.C. 4513.601 to require all
No. 20AP-266
                                                                                                               12

language set forth in R.C. 4513.601(A)(1) must be contained in one sign. Pointing to the
record, appellants claim Shamrock's signs do not contain a "description of persons
authorized to park on the property." R.C. 4513.601(A)(1)(b). Appellants support their
claim by referring to testimony presented by Shamrock that states Shamrock adds
addresses of the property to Shamrock's standard signs. Ultimately, appellants contend
that if their interpretation of the statute is correct, then none of Shamrock's signs comply.3
        {¶ 31} Under R.C. 4513.601(A), "[t]he owner of a private property may establish a
private tow-away zone, but may do so only if all of the following conditions are satisfied":
                 (1) The owner of the private property posts on the property a
                 sign, that is at least eighteen inches by twenty-four inches in
                 size, that is visible from all entrances to the property, and that
                 includes all of the following information:

                 (a) A statement that the property is a tow-away zone;

                 (b) A description of persons authorized to park on the
                 property. If the property is a residential property, the owner
                 of the private property may include on the sign a statement
                 that only tenants and guests may park in the private tow-away
                 zone, subject to the terms of the property owner. If the
                 property is a commercial property, the owner of the private
                 property may include on the sign a statement that only
                 customers may park in the private tow-away zone. In all cases,
                 if it is not apparent which persons may park in the private
                 tow-away zone, the owner of the private property shall include
                 on the sign the address of the property on which the private
                 tow-away zone is located or the name of the business that is
                 located on the property designated as a private tow-away
                 zone[;]

                 (c) If the private tow-away zone is not enforceable at all times,
                 the times during which the parking restrictions are enforced;




3 However, as asserted before the trial court, appellants believe one question will resolve the legal issue of the
proposed class, "[i]f it is necessary for the signage to be copies of a single sign that includes all of the
information required under the statute, then that is sufficient, because Shamrock has no evidence that has
ever occurred for any class member." (Feb. 28, 2020 Tr. at 17; Opinion at 14.) Appellants argument asked for
consideration of the plain language of the statute as to provision (A) in R.C. 4513.601. R.C. 4513.601(A)
explicitly provides for the way in which a property owner may establish a private tow-away zone.
No. 20AP-266
                                                                                         13

              (d) The telephone number and the address of the place from
              which a towed vehicle may be recovered at any time during
              the day or night;

              (e) A statement that the failure to recover a towed vehicle may
              result in the loss of title to the vehicle as provided in division
              (B) of section 4505.101 of the Revised Code.

              In order to comply with the requirements of division (A)(1) of
              this section, the owner of a private property may modify an
              existing sign by affixing to the existing sign stickers or an
              addendum in lieu of replacing the sign.

       {¶ 32} Tim Duffy testified he is the current president of Shamrock and that he took
over the family towing business from his father 30 years ago. Tim estimated Shamrock
currently has 6,000 accounts and he further estimated the total number of lots within each
account to be 10,000. Tim opined Shamrock tows approximately 12,000 vehicles per year;
one-third of that total, around 4,000, consists of tows from private tow-away zones.
Shamrock offers towing service on a patrol basis or on-demand. Drivers of the tow trucks
conduct patrols of the lots as initiated by the property owner.
       {¶ 33} Mike Duffy testified that his current job title could be "[t]he sign man," and
he does a bit of everything at Shamrock. (Mike Duffy Depo. at 10.) According to the
testimony given by Tim and Mike, Shamrock has its own standard signs printed by a
supplier, which Shamrock provides to property owners. Further testimony reflects the
appearance of the signs may be customized depending on the needs of the specific property
and it is unknown how many signs currently in use have been customized. Shamrock has
used two to three versions of signs over the past 20 years. Mike explained that although
property owners generally use the signs provided by Shamrock, some property owners post
signs that are purchased from print shops in Columbus, Ohio. Mike did not know how
many current property owners employing Shamrock's towing services use signs printed by
other vendors.
       {¶ 34} Mike testified that Shamrock's current sign utilizes language from
parameters given by the Towing and Recovery Association, however, the appearance of the
signs can be customized at the request of a property owner. The language exhibited on
Shamrock's signs reflects:
No. 20AP-266
                                                                                                              14

                                          PRIVATE
                                      TOW-AWAY ZONE
                                  UNAUTHORIZED VEHICLES
                                    WILL BE TOWED AWAY.
                                        PUCO 138816T
                            CALL NUMBER BELOW FOR LOCATION &
                            IMPOUND FEES. FAILURE TO RECOVER
                            A TOWED VEHICLE MAY RESULT IN THE
                                 LOSS OF TITLE TO VEHICLE.
                                        ORC 4505.101
                                   TOWING ENFORCED 24/7


                               1145 HAMLET ST., COLS., OH 43201
                           6333 FROST RD., WESTERVILLE, OH 43082
                                       ORC 4513.60 [sic]

(Mike Duffy Depo., Ex. C; Tim Duffy Depo., Ex. C.)
        {¶ 35} Both Tim and Mike acknowledged a change in the private towing law that
resulted in changes as to what appears on Shamrock's signs, reflected above. Specifically,
language was added to the sign in 2015 that provided notice that failure to recover a towed
vehicle may result in loss of title, in addition to noting the Public Utilities Commission of
Ohio ("PUCO") number. Although updating signs began immediately after the change in
the law, not all lots were updated in the same manner. Mike testified lots with heavy traffic,
for example lots located on campus, were updated first, otherwise Mike would update signs
himself when he happened on an outdated sign or on notification received from tow truck
drivers or property owners. As for updated signs that do not reflect who is permitted to
park in the lot or who owns the lot, Mike also updates those signs using either a sticker or
paint pen.4 Mike did not know how many signs have been updated since August 7, 2019,
the date on which appellants filed a cause of action against Shamrock.
        {¶ 36} Tim testified that at the time a vehicle is to be towed, Shamrock employees
are instructed to take a photograph of only Shamrock's signs. Shamrock's policy regarding


4Mike testified: "Well, to put the -- if the owner wasn't going to put the address on there or put their sticker
or their logo or whatever in there or any instructions, then if it was an open kind of a lot that wasn't apparent
who could park there, or it was a parking lot belonged [sic] to them, then I put the address on there." (Mike
Duffy Depo. at 37.)
No. 20AP-266
                                                                                            15

retention of those photographs was unclear. Shamrock had retained photographs of
Egbert's vehicle at the time it was towed from the lot located at 45 East Norwich, which
were introduced during the deposition of Tim. A photograph of what is purported to be
Shamrock's sign was also introduced; however, the sign was difficult to decipher as
photographed. Shamrock also retained photographs of Ellis' vehicle on the day it was towed
by Shamrock from the Fireproof lot. Evidence was not provided of Shamrock's sign on the
day Ellis' vehicle was towed. The photograph Shamrock did provide of its sign from the
Fireproof lot was a photograph of the alley that adjoins the parking lot, however, Tim
testified he did not think that the signs depicted in the photograph were the same signs that
were posted on the day Ellis' vehicle was towed. Shamrock did not have photographs of
Shanahan's vehicle on the day his vehicle was towed from 253 East 19th Avenue or
photographs of Shamrock's sign on the day of the tow. However, photographs of the signs
located at 253 East 19th Avenue were introduced and Tim testified that the first sign was
an older version of a Shamrock sign and the second was Shamrock's sign taken several
months after appellants filed their cause of action. Tim testified that the sign in the second
picture had an orange overlay, but he did not know what it was. Mike testified that the
orange overlay was a sticker he uses to update the signs. (See Mike Duffy Depo. at 37.) Tim
did not know when the sign had been altered, however, he testified he had been told this
particular property owner(s) had been in the process of updating signs themselves.
Appellants represented on the record, without objection, that the overlay stated "permit
only, 253 East 10th [sic]." (Tim Duffy Depo. at 82.)
         {¶ 37} Mike testified that he installs Shamrock's signs according to the wishes of the
property owner or at his discretion if the property owner has not stated a designation;
however, signs will be posted where the sign is deemed to be visible from all entrances.
Property owners are responsible for the installation of a pole if one is not in existence. Mike
testified there are times property owners will move signs or add signs near to Shamrock's
and Shamrock is not made aware of these changes. Further, Tim agreed there is not a lot
in Franklin County that is identical to another lot, each lot has a different view from the
entrance, and further, the number of entrances for a lot can vary from one to potentially
three.
No. 20AP-266
                                                                                              16

       {¶ 38} In asserting that the trial court relied on bald legal conclusions, appellants
maintain the record contains adequate evidence for the court to make an affirmative finding
that it is more likely than not that no such sign has been in compliance with R.C.
4513.601(A), which appellants disclaim is their burden to prove. However, appellants'
specific argument as to one of the trial court's findings regarding the purported legality of
Shamrock's signs overlooks the larger question when assessing the requirement of
predominance on the facts of this case.
       {¶ 39} When reviewing the record, we must bear in mind that in order to meet the
predominance requirement, appellants' claims must be substantiated by generalized proof
applicable to the class as a whole that predominates over those issues that are subject to
only individualized proof. See Cullen at ¶ 30.
       {¶ 40} Appellants' proposed class was presented in simple terms, specifically,
appellants defined the proposed class as "everyone towed by Shamrock under the authority
of the statute, and they all share the claim that there were no comply[ing] signs." (Feb. 28,
2020 Tr. at 26-27.) The trial court clarified, "[t]hat's the essence of it, no compliance [sic]
signs." (Tr. at 27.) Appellants answered, "[c]orrect." (Tr. at 27.) The proposed class
appellants seek to certify is to be established as of August 7, 2015. In accord with R.C.
4513.601(A)(1), the following must be evaluated as to whether the lot has been established
as a private tow-away zone: (1) the size of the sign, (2) the location of the lot from which
their vehicle was towed, (3) the location of the signage posted at or in the lot, (4) the content
posted on the signage, and (5) whether it was apparent to the person parking the vehicle
who was permitted to park in the lot.
       {¶ 41} As of the date of testimony provided by Tim, Shamrock tows from 10,000 lots
per year and tows approximately 4,000 vehicles per year from private tow-away zones. Tim
acknowledged that the lots in Franklin County are not identical to the others, the number
of entrances to a lot can vary from one to three, and the view from each lot varies.
       {¶ 42} Testimony given by Ellis, Egbert, and Shanahan establish that appellants'
recollection lacks detail of the signs posted at the lot on the day their own vehicles were
towed and regarding the lot itself; and further their testimony reveals it would be unlikely
that class members would be able to provide details regarding any lot other than the one
No. 20AP-266
                                                                                             17

from which they were towed. Egbert testified she used to live near 253 East 19th Avenue,
the lot from which Shanahan was towed, however she could not recall the parking lot.
Egbert was familiar with the Fireproof lot, the lot from which Ellis was towed, and she
testified she was aware the lot had signs, but she believed the signs gave indication the lot
was a shopping complex. Shanahan testified he was not familiar with the lots from which
Egbert and Ellis' vehicles were towed.        Ellis was not asked questions regarding his
familiarity with any lots.
       {¶ 43} Whether a sign provides a description of persons authorized to park on the
property also requires individualized evaluation. R.C. 4513.601(A)(1)(b) states: "In all
cases, if it is not apparent which persons may park in the private tow-away zone, the owner
of the private property shall include on the sign the address of the property on which the
private tow-away zone is located or the name of the business that is located on the property
designated as a private tow-away zone."
       {¶ 44} In 2015, Shamrock began the process of updating its signs to comply with a
change in the law, however there is no record of what signs were updated and when.
Testimony provided by Mike reflects that signs are updated by a full replacement of the
sign, by a sticker or with a paint pen. The record also reflects that Shamrock believed one
of the property owners of a lot from which an appellant was towed was in the process of
making changes to its signs.
       {¶ 45} According to the numbers provided by Shamrock, appellants' proposed class
could include 4,000 members. Here, appellants presented testimony from three lots and
each lot presents its own set of facts. Ellis believed he was permitted to park in the Fireproof
lot and further that the Fireproof lot contained signs permitting guests, but he could not
recall the wording. Photographs of Ellis' vehicle at the time of tow are in evidence, however
photographs of the signs present on the day his vehicle was towed were not. When Egbert
parked her vehicle, she knew she was not authorized to park her vehicle in the lot from
which she was towed and testified that a sign was visible when she parked her car that stated
the lot was a private towing zone and unauthorized vehicles would be towed. Evidence
presented regarding signs posted in the lot from which Egbert was towed reflect that signs
had been changed since the tow occurred. Shanahan testified he observed two signs when
No. 20AP-266
                                                                                                            18

he parked, one sign providing the name of the property owner and underneath a towing
sign, however when presented with photographs purporting to depict signs posted at the
lot in question, Shanahan could not confirm the photographs depicted the same signs as
the day he was towed.
        {¶ 46} As we noted above, "[f]or common questions of law or fact to predominate, it
is not sufficient that such questions merely exist; rather, they must present a significant
aspect of the case. Furthermore, they must be capable of resolution for all members in a
single adjudication." Cullen at ¶ 30, quoting Marks at 204. " ' "To meet the predominance
requirement, a plaintiff must establish that issues subject to generalized proof and
applicable to the class as a whole predominate over those issues that are subject to only
individualized proof." ' " Id., quoting Young at 544, quoting Randleman at 352-53, citing
Beattie v. CenturyTel, Inc., 511 F.3d 554, 564 (6th Cir.2007). Here, the record contains
evidence that generalized proof cannot be applied in evaluating each tow conducted by
Shamrock for each member of the proposed class; the location of the lot, where signage was
posted on the day of the tow, the location of the vehicle prior to tow, what language was
stated on the signage on the day of the tow, and the driver of the vehicle's understanding of
who was authorized to park in the lot. See R.C. 4513.601(A)(1). Therefore, the trial court
did not abuse its discretion in finding that individual questions of law and fact predominate
over any commonalities of the proposed class.
        {¶ 47} Although appellants assert the trial court relied on bald legal conclusions over
record evidence to the contrary, we find that review of the record reflects individual
questions overwhelm those questions common to the class.5




5 Issues regarding class certification of towed vehicles have been addressed by Ohio courts, and as illustrated

by caselaw cited by Shamrock, the First District found with regard to tows conducted from Central Parking
lots "[f]our mini-trials would be necessary to determine whether any and how many parking violations had
occurred." Safi v. Cent. Parking Sys. Ohio, Inc., 1st Dist. No. C-150021, 2015-Ohio-5274, ¶ 35. The court
declined to certify the proposed class holding, tort and equitable claims involving varying fact patterns along
with defenses and damages result in the predominance of individual issues, rather than common. Id.
No. 20AP-266
                                                                                                                19

        {¶ 48} Second, in addition to asserting the trial court relied on bald legal
conclusions, appellants further support their fourth assignment of error by arguing the trial
court incorrectly interpreted a statute when the question was not before the trial court.
Specifically, whether the trial court improperly resolved a question of law on the merits in
finding that the statutory requirement that signs must describe the persons authorized to
park can be satisfied by the addition of the address of the lot on which the private tow-away
zone is located.
        {¶ 49} This court recognized at the class certification stage, a trial court must not
determine questions as to the merits outside the parameters of the certification
determination; to do so would be an abuse of discretion. Assn. for Hosps. & Health Sys. at
¶ 26. "A court may examine the underlying claims only for the purpose of determining
whether common questions exist and predominate and not for the purpose of determining
the validity of such claims." Id., citing George v. Ohio Dept. of Human Servs., 145 Ohio
App.3d 681, 687 (10th Dist.2001).
        {¶ 50} Appellants' arguments in support of their fourth assignment of error assert
the record reflects adequate evidence for the trial court to find no sign erected by Shamrock
on any lot complied with R.C. 4513.601(A). Review of the trial court's decision does not
reflect that this finding was made as a determination of the validity of appellants' claims.
As discussed above, the trial court's consideration was part of the trial court's analysis as to
the predominance requirement, specifically whether a common question existed.
Therefore, we cannot find based on our review of the record that the trial court considered
the merits outside of what common questions of law or fact predominate as to appellants'
proposed class.



Shamrock also cites Carlin v. Genie of Fairview Park, 8th Dist. No. 48593 (Apr. 11, 1985), wherein the court
found parking and towing were a basic nucleus of fact and law for the proposed class under Civ.R. 23(A)(2),
however the court further held that the alleged offense of illegally parking on private property over an
extended period of time would likely result in claims and defenses that would not be typical across the class
in that "the nature of the case, serves to emphasize the differences among the claims of each class member."
Carlin. In a footnote, the court further explained the nucleus of operative fact through an example of a class
alleging breach of a printed contract and where each member's claim was based on the same printed contract,
the nucleus of operative fact was the printed contract. Id. at fn. 3, citing Hitzler v. Doraty Chevrolet, 8th Dist.
No. 46035 (Sept. 9, 1983).
No. 20AP-266
                                                                                                              20

        {¶ 51} Therefore, we find the trial court did not abuse its discretion in finding the
predominance requirement was not met as to appellants' proposed class.
        {¶ 52} Accordingly, we overrule appellants' fourth assignment of error.
        2. Third Assignment of Error
        {¶ 53} In their third assignment of error, appellants argue the trial court abused its
discretion by declining to certify the proposed contract subclass based on a lack of
predominance. Relevant to appellants' proposed contract subclass, R.C. 4513.601(B)(3)
states: "No towing service shall remove a vehicle from a private tow-away zone except
pursuant to a written contract for the removal of vehicles entered into with the owner of
the private property on which the private tow-away zone is located." (Emphasis added.)
The amended complaint alleges that the authorization form which Shamrock has lot owners
sign is not a written contract.
        {¶ 54} Appellants allege the trial court gave "short shrift" to appellants' proposed
contract subclass and with its five sentence analysis abused its discretion by declining to
certify the proposed contract class. (Appellants' Am. Brief at 36.) (See Opinion at 17.)
        {¶ 55} The trial court found:
                 There is another statutory obligation, namely that the towing
                 service removes vehicles only "pursuant to a written contract
                 * * * with the owner of the private property on which the
                 private tow-away zone is located." R.C. 4513.601(B)(3).
                 Plaintiffs' post-hearing filing proposed a "Contract Subclass"
                 focused not on lot signs, but on whether Shamrock operates
                 under "a written contract for the removal of vehicles entered
                 into with the owner of the private property on which the
                 private tow-away zone is located."6 It is unsettled in the law
                 whether this statute creates a private cause of action in favor
                 of a person whose vehicle is towed from a lot lacking a written
                 contract. Reaching that conclusion essentially requires a
                 determination that a vehicle owner is a third-party beneficiary
                 of the statute. Aside from the need to consider common law
6 The first two sentences of the trial court's analysis are not relevant to the matter before us; however, we will

address appellants' arguments regarding the same. Appellants acknowledge the first sentence of the trial
court's analysis is correct, however, appellants perceive that the trial court's second sentence suggests
appellants first introduced their proposed contract subclass in the post-hearing notice filed by appellants on
March 2, 2020. Although we do not find the trial court's second sentence to state what appellants perceive,
we do agree that the proposed contract subclass was included in appellants' motion for class certification filed
January 31, 2020, but note that the definition of the proposed contract subclass is defined in greater detail by
appellants' post-hearing notice. (Compare Mot. for Class Certification at 2; Post-Hearing Notice at 1.)
No. 20AP-266
                                                                                          21

              rules on third-party beneficiary status, it may be relevant here
              that another Ohio statute lists a dozen or more "major" and
              "minor" violations of law for which a civil action can be
              brought against a towing service, but does not list the absence
              of a written contract as a basis for such a civil claim. R.C.
              4513.611. But, as with the signage issue, the existence and/or
              terms of contracts on some 10,000 lots from which Shamrock
              may make tows has not been shown to be a common issue that
              predominates under Rule 23(B)(3).

(Opinion at 17.)
       {¶ 56} Appellants argue the trial court improperly considered the merits of
appellants' claims as they relate to the proposed contract subclass in the third, fourth, and
fifth sentences. More specifically, appellants assert the trial court considered whether
appellants have a private right of action under R.C. 4513.601(B)(3), without linking its
consideration to the predominance requirement.
       {¶ 57} The Supreme Court has held a trial court's rigorous analysis in determining
whether Civ.R. 23 has been met often considers enmeshed legal and factual issues,
however, the merits of the underlying cause of action may only be examined in determining
whether Civ.R. 23 has been met. Felix at ¶ 26.
       {¶ 58} On review of the three sentences at issue in appellants' argument, we find the
trial court's statements to reflect a process of thought by the court rather than dispositive
findings. Furthermore, the trial court's statements do not reflect any determination on the
merits. Most importantly, the last sentence of the trial court's analysis, finding the
existence and/or terms of contracts on some 10,000 lots has not been shown to be a
common issue that predominates, leads us to find the trial court did not base its decision
on its consideration of the merits of appellants' claims. Because we find the trial court's
decision was not based on its consideration of the merits, we do not find appellants'
argument compelling. Therefore, we decline to further address appellants' arguments as to
the merits of whether the statute creates a private right of action.
       {¶ 59} Appellants also argue that the trial court abused its discretion in finding a
lack of predominance as to the proposed contract subclass. Specifically, appellants argue
the trial court's finding is not supported by the record and is contrary to Ohio Supreme
Court precedent. Underlying these arguments is appellants' assertion that a document
No. 20AP-266
                                                                                        22

which disclaims an intent to bind and or lacks consideration cannot constitute a written
contract.
       {¶ 60} Regarding the argument that the trial court's finding is not supported by the
record, appellants argue the record supports that Shamrock property owners sign an
authorization form prior to Shamrock towing from the property owner's lot and that the
authorization forms do not materially differ from previous versions. Appellants argue that
all versions of the authorization form disclaim any intent to bind, and further, do not
purport to create any obligation by Shamrock to the property owner or require
consideration on the part of Shamrock. Appellants further argue Shamrock does not permit
property owners to modify the authorization form other than listing properties of the
property owner from which Shamrock is to tow. Appellants contend the authorization form
does not create any obligation on Shamrock's part to perform a tow. Appellants also infer
from the record that the authorization forms presented govern nearly all of Shamrock's
tows during the subclass period.
       {¶ 61} The authorization forms for the tows conducted on the named appellants are
found in the record. Each form includes the following statement: "NOTICE: This form
serves only to provide Shamrock Towing, Inc. with written authorization to remove vehicles
per your instructions in accordance with Ohio Revised Code §4513.60 from properties
owned by you or your employer. It is NOT a binding contract of any sort." (Emphasis sic.)
(Tim Duffy Depo., Ex. D.)
       {¶ 62} Tim testified that Shamrock sends an authorization form to all potential
customers. The authorization forms introduced in the record are all entitled the same,
"Private Property Impound Authorization Form." Tim testified the authorization form has
been used by Shamrock for about ten years and he believes most current property owners
have signed Shamrock's newest form. The authorization form requires the signature of
either the property owner or property manager, in addition to their respective address and
phone number. A signed authorization form is required from every property owner before
Shamrock will conduct a tow and authorization forms are retained by Shamrock either on
paper or electronically. Shamrock does not charge property owners to tow from lots.
No. 20AP-266
                                                                                                     23

        {¶ 63} The authorization form includes blank lines that require the name of the
business or property owner to be inserted, with language stating that the business or
property owner authorizes Shamrock to remove vehicles "PER MY INSTRUCTIONS
from the properties listed below." (Emphasis sic.) (Tim Duffy Depo., Ex. A.) Tim testified
that instructions from the business or property owner are written into the authorization
form and are included as part of the agreement with Shamrock. Tim also testified that
Shamrock's policy does not allow property owners to modify the authorization form. The
record is not clear as to what would be considered a permissible instruction as opposed to
an impermissible modification.
        {¶ 64} Additionally, the authorization form allows property owners to select the
following towing instructions: (1) at the discretion of the property owner using a Shamrock
issued authorization code, (2) on a patrol basis removing vehicles parked without a
displayed parking permit,7 and (3) on a patrol basis according to criteria set by the property
manager to be coordinated with Shamrock's office. Each selection has an open field for
which the property owner may choose, presumably property owners may choose any or all
available towing instructions.
        {¶ 65} Tim further testified for those lots from which Shamrock has contracted to
patrol, patrolling of lots is initiated by the property owner generally when an issue arises
with parking in their lot, resulting in Shamrock increasing patrols of the lot. Shamrock
monitors these patrols with GPS so that reports can be made to the property owners.
Shamrock will discontinue regular patrols of the lot once the issues for which the property
owner was concerned are no longer evident. Shamrock does not regularly patrol all lots on
a daily, weekly or monthly basis. Tim testified that Shamrock always asks the property
owner why a tow has been requested; explaining that the circumstances of the vehicle may
have changed since the property owner requested the tow and this would require the
property owner to decide whether a tow is still requested. Shamrock's initial response to a
new lot involves a grace period of about 72 hours for Shamrock to set up in a lot. Shamrock




7 The towing instructions further state the property owner shall provide a copy of the parking permit to

Shamrock's office.
No. 20AP-266
                                                                                           24

does not guarantee a response time to a tow, as Tim explained the response depends on
Shamrock's workload, however industry custom is usually within a few days.
       {¶ 66} The authorization form also contains dedicated blank lines for property
owners to list properties from which Shamrock is authorized to tow. Tim explained that in
addition to the authorization form, Shamrock maintains a code card for each property
owner and on that card Shamrock lists names of the properties the property owner has
authorized Shamrock to tow. Tim further explained property owner names and their
properties may also be entered into Shamrock's computer system if the property list does
not fit on the code card.
       {¶ 67} While in deposition, appellants pointed out to Tim that Shamrock's
authorization form states it is not a binding contract. Tim testified that if a property owner
asked if the authorization form was a contract, Shamrock would respond: "[I]f this doesn't
work for you, then we won't work for you." (Tim Duffy Depo. at 44.) Appellants inquired
further, "Okay. But if somebody asks -- or if somebody says, I don't want to sign a contract,
this isn't a contract, right, is the answer?" (Tim Duffy Depo. at 45.) Tim did not have an
answer. However, Tim also testified that Shamrock has experienced some potential
customers back out because they did not want to sign a contract.
       {¶ 68} Tim estimated Shamrock currently has 6,000 accounts and that the total
number of lots within each account is estimated to be 10,000. In 2018, approximately 100
new property owners signed an authorization form with Shamrock. Within the parameters
of the authorization form, property owners are provided room to give instructions specific
to their properties and also in accord with how the property owner wishes their lot to have
tows conducted. In addition, property owners may choose any or all of the towing
selections delineated on the form. Not all property owners have signed Shamrock's
authorization form for the same service and each property owner would necessarily have
properties that vary from other property owners who also sign the authorization form for
towing services by Shamrock. Shamrock will not conduct tows from a property owner's lot
No. 20AP-266
                                                                                                              25

without a signature on the authorization form, and Shamrock does not exchange money
with a property owner for tow services conducted.8
        {¶ 69} On review of appellants' assertions with the record, we find that although the
authorization form begins as a standardized form, the information with which the
authorization form is completed creates a document that is individualized for each property
owner. The authorization form explicitly permits a property owner to authorize Shamrock
to tow pursuant to instructions as provided by the property owner, which according to
testimony given by Tim, may be written into the authorization form and is included as part
of the agreement. Therefore, we cannot conclude that a property owner cannot modify the
authorization form. As the trial court suggests, we question whether the language to which
appellants point in the authorization forms has the legal significance in this context to
provide a relevant point of commonality sufficient to sustain a class. And if it might, and
somehow could be said to relate to a cognizable claim around which a class theoretically
could form, then the variations in those agreements that the record reflects would become
material and undermine the agreements' value as a means for defining a subclass.
        {¶ 70} Regarding the argument that the trial court's finding is contrary to Supreme
Court case law, appellants cite two cases in further support of their position that where the
claims of all members of a proposed class turn on a handful of common questions of


8 We note that R.C. 4513.612(A)(1) states: "No towing service shall knowingly offer or provide monetary
compensation in exchange for the authorization to tow motor vehicles from a specified location or on behalf
of the person to whom the towing service offered or provided the compensation." Furthermore, R.C.
4513.601(G)(1) states that the owner or lienholder of a vehicle that has been towed may reclaim it upon both:
(1) presenting proof of ownership or lease agreement, and (2) payment of all applicable fees as established by
the public utilities commission per R.C. 4921.25. R.C. 4921.25 provides that any company engaged in the
towing of motor vehicles is subject to regulation of PUCO as a "for-hire motor carrier" under R.C. Chapter
4921. It further provides that PUCO shall "establish maximum fees that may be charged by a for-hire motor
carrier engaged in the towing of motor vehicles or a storage facility that accepts such vehicles under sections
[R.C.] 4513.60 and 4513.601." R.C. 4921.25(B)(4). Ohio Adm.Code 4901:2-24-03 outlines maximum fees
which may be charged for towing of motor vehicles and storage of motor vehicles. Ohio Adm.Code 4901:2-22-
06 outlines maximum fees for after-hours retrieval. Furthermore, pursuant to R.C. 4513.601(F), a towing
service is required to send multiple notices to the owner of a towed motor vehicle and any known lienholder,
and 60 days after any notice is received or delivery was not possible, the towing service may initiate the process
for obtaining a certificate of title to a towed motor vehicle pursuant to R.C. 4505.101.

Tim testified that Shamrock has an impound lot and if a towed motor vehicle is abandoned, they sell it as scrap
or remarket it according to the Ohio Revised Code.
No. 20AP-266
                                                                                        26

statutory and contractual interpretation concerning similar form contracts, those common
questions predominate.
       {¶ 71} In the first case cited by appellants, Hamilton, 82 Ohio St.3d 67, 80, the
Supreme Court held predominance was met by a class of mortgagors who had or still had
mortgages with interest calculated by the same method. Hamilton at 77. In Hamilton, the
proposed class member claims were a common legal claim of breach of contract resulting
from the common fact of the application of the same method used to calculate the interest
rates on their respective loans. Id. The Supreme Court found members of the classes
retained common claims from the common fact that the monthly payment amount on their
loans was established under the same method of interest calculation, resulting in the same
failures regarding their loans. Id. The court held: "[T]he questions of law and fact which
have already been shown to be common to each respective subclass arise from identical or
similar form contracts." Id. at 80.
       {¶ 72} In the second case cited by appellants, Cope v. Metro. Life Ins. Co., 82 Ohio
St.3d 426 (1998), life insurance policy holders alleged the insurance company applied
accumulated cash values, dividends, and interest from existing life insurance policies to
fund the purchase of additional life insurance policies. Cope at 427, 430. The Supreme
Court found that the claims of the proposed class members were not predicated on
misrepresentation or actionable conduct, but, rather, the complaint asserted that a scheme
was employed to collect larger commissions through the intentional omission of mandated
written disclosure warnings when the life insurance policies were replaced. Id. at 432-33.
Cope held "[c]ourts also generally find that a wide variety of claims may be established by
common proof in cases involving similar form documents or the use of standardized
procedures and practices." Id. at 430.
       {¶ 73} The Supreme Court held in both Hamilton and Cope: "Class action treatment
is appropriate where claims arise from standardized forms or routinized procedures,
notwithstanding the need to prove reliance." Hamilton at 84, Cope at 435.
       {¶ 74} Review of the record of the testimony of Tim reflects that although the
authorization form may begin as a standardized form, the procedures imposed by
Shamrock and the opportunity for property owners to provide instruction as to their
No. 20AP-266
                                                                                              27

authorization for Shamrock to tow, leads this court to find the matter before us is
distinguishable from Hamilton and Cope. Specifically, as articulated above, authorization
forms utilized by Shamrock are not standardized as to each property owner with which
Shamrock conducts a tow because not only may property owners provide their own
instructions as to how tows may be conducted on their lots, property owners may also
choose any or all of the towing instructions as provided by Shamrock on the authorization
form.    As reflected on the authorization form and through testimony presented by
Shamrock, procedures employed by Shamrock to conduct tows are performed on a variety
of bases, including discretionary, which will necessarily require an individualized
determination as to whether the tow was authorized by the property owner. Each tow
conducted will have issues subject to individualized proof as to the authorization form
governing that particular property.
        {¶ 75} Finally, we acknowledge appellants' argument that the trial court gave "short
shrift" to the proposed contract subclass. Although the Supreme Court has held Civ.R. 23
does not require a trial court to make formal findings regarding its decision on a motion for
class certification, the court did note that there are compelling reasons for findings to be
made, specifically that articulated findings allow the appellate court to determine whether
the trial court's discretion was within the framework of Civ.R. 23. Hamilton at 70-71. The
Supreme Court further held that unarticulated findings relative to the trial court's analysis
of Civ.R. 23 leaves a reviewing court less likely to find the trial court properly exercised its
discretion. Id.
        {¶ 76} Here, it is without question that the trial court made a one sentence
conclusory finding regarding predominance as to appellants' proposed contract subclass.
However, because the trial court is not mandated to make specific findings on the
prerequisites for class certification, nor articulate its reasoning for its finding, we cannot on
that basis alone find the trial court abused its discretion. See Hamilton at 70-71. Because
the trial court references its extensive findings regarding appellants' proposed class and
applies the same to the proposed contract subclass, we find the trial court left a framework
from which we are able to review its analysis. Further, on our review of the record herein
as to the need for individualized review of the facts and law as to each property owner's
No. 20AP-266
                                                                                          28

authorization form, we cannot find that the record supports appellants' arguments in
support of their third assignment of error.
       {¶ 77} Therefore, we find the trial court did not abuse its discretion in finding the
predominance requirement was not met as to appellants' proposed contract subclass.
       {¶ 78} Accordingly, we overrule appellants' third assignment of error.
       D. Criteria of Ascertainability and Superiority – First and Second
          Assignments of Error

       {¶ 79} Because class certification pursuant to Civ.R. 23 requires all seven
prerequisites to be met, failure to meet the predominance requirement as to appellants'
proposed class and proposed contract subclass is dispositive, rendering appellants' first and
second assignments of error moot. See Frisch's Restaurant at ¶ 18.
IV. Conclusion
       {¶ 80} Having overruled appellants' third and fourth assignments of error as
dispositive to appellants' appeal, we render appellants' first and second assignments of
error moot, and affirm the judgment of the Franklin County Court of Common Pleas.
                                                                        Judgment affirmed.

                           MENTEL and NELSON, JJ., concur.

              NELSON, J., retired, formerly of the Tenth Appellate District,
              Assigned to active duty under authority of the Ohio
              Constitution, Article IV, Section 6(C).